The mode of assessment and valuation of property for the purpose of taxing individuals differs from that for the purpose of taxing certain corporations; and some classes of corporations are taxed in a manner differing from that used in taxing other classes. The State may make such discriminations without violating constitutional limitations upon the exercise of the legislative power. State v. TravelersIns. Co., 73 Conn. 255, 266. Section 3832 of the General Statutes defines the corporations that shall be taxed in the same manner as individuals, according to the property owned by them, and also defines the corporations that shall be taxed *Page 451 
in a different manner, including the classes of corporations mentioned in § 3836. The latter section provides in substance that certain classes of corporations, to one of which the plaintiff belongs, shall not be taxed directly for property owned, but indirectly through a tax laid upon the shareholders, and that the value of the property, for which it is thus indirectly taxed, shall be substantially measured by the value of its capital stock. In this manner § 3836 taxes the corporation for all its property, real and personal. Batterson'sAppeal, 72 Conn. 374, 376; Barrett's Appeal, 73 id. 288, 292; State v. Travelers Ins. Co., 73 id. 255, 279.
Section 3833 provides for an additional tax directly upon these corporations, for all real estate owned by them, except such property as is required for the transaction of its appropriate business. The legislature has the power to impose such additional tax notwithstanding it may be in some way analogous to a double tax. The proviso, however, in § 3836 seeks to relieve the direct taxing of the land from any operation in the nature of double taxation. The land occupied by the corporation for the transaction of its business is included in the valuation of all its property for the purpose of taxation, and is not included in the provisions of § 3832. These provisions by which the land used for the business of the corporation is valued for indirect taxation under § 3836, and is not valued for direct taxation under §§ 3832 and 3833, do not exempt that property from taxation, as claimed by the defendant.
The plaintiff and defendant each refer to former legislation, for the purpose of ascertaining the true construction of the present law, and very properly; for our taxing laws are a development of the ancient system, and the changes made, and the manner of incorporating them in successive revisions, may well serve in many cases to make clear a doubtful meaning.
We have carefully examined the history of this legislation since 1800, but find nothing which can justly modify the meaning of the sections in question, as above stated. It follows that the assessors of the defendant town were not authorized *Page 452 
to place the land, used for the appropriate business of the plaintiff corporation, in its tax list.
   There is no error in the judgment of the Superior Court.
In this opinion the other judges concurred.